UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6425


CHRIS FORDHAM,

                     Plaintiff - Appellant,

              v.

CORRECTIONS OFFICER MANZOLA; CORRECTIONS OFFICER STEED;
SERGEANT LEE LEWIS; W. FOX; MR. WILLIAMS; RN LEWIS; LPN
AKUCHE; CORRECTIONS OFFICER THOMAS,

                     Defendants - Appellees,

              and

WARDEN BRANKER,

                     Defendant.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:16-ct-03099-BO)


Submitted: August 20, 2019                                   Decided: September 5, 2019


Before NIEMEYER and MOTZ, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher James Fordham, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Christopher James Fordham appeals the district court’s order dismissing his 42

U.S.C. § 1983 (2012) complaint without prejudice for failure to exhaust administrative

remedies. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Fordham v. Manzola, No. 5:16-ct-03099-

BO (E.D.N.C. Mar. 13, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            3